Matter of Zulme v Maehrlein (2015 NY Slip Op 07983)





Matter of Zulme v Maehrlein


2015 NY Slip Op 07983


Decided on November 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2014-07727
 (Docket Nos. V-2706-12/13C, V-2707-12/13C, V-2706-12/13D, V-2707-12/13D, V-2706-12/13E, V-2707-12/13E, V-2706-12/13F, V-2707-12/13F, V-2706-12/13G, V-2707-12/13G)

[*1]In the Matter of Francelene Zulme, respondent,
vJason Maehrlein, appellant. (Proceeding Nos. 1, 2, 4)In the Matter of Jason Maehrlein, appellant, vFrancelene Zulme, respondent. (Proceeding Nos. 3, 5)


Joseph J. Artrip, Cornwall, N.Y., for appellant.
Christopher E. Gurda, Middletown, N.Y., for respondent.
Robert M. Rametta, Goshen, N.Y., attorney for the children.

DECISION & ORDER
Appeal from an order of the Family Court, Orange County (Lori Currier Woods, J.), dated July 11, 2014. The order, inter alia, after a hearing, and upon the father's failure to appear at a continued hearing, granted the mother's petition to modify a prior order of custody so as to award her sole legal and physical custody of the subject children.
ORDERED that the appeal from so much of the order as granted the mother's petition to modify a prior order of custody so as to award her sole legal and physical custody of the subject children is dismissed, without costs or disbursements, as no appeal lies from that portion of the order which was entered on the father's default; and it is further,
ORDERED that the order is affirmed insofar as reviewed, without costs or disbursements.
The father failed to appear at a continued custody hearing, and his attorney did not participate at that hearing in his absence. Thus, the father defaulted, and he may not challenge on this appeal the merits of that portion of the order which granted the mother's petition to modify a prior order of custody so as to award her sole legal and physical custody of the subject children (see CPLR 5511; Matter of Li Wong v Fen Liu, 121 AD3d 692).
This Court may review the father's contention that the Family Court erred in its pre-[*2]hearing denial of his request for the assignment of new counsel, since that ruling was a subject of contest in the Family Court (see Matter of Munoz v Edmonds-Munoz, 123 AD3d 1038, 1039; Matter of Angie N.W. [Melvin A.W.], 107 AD3d 907, 908). However, upon review, the ruling was not an improvident exercise of discretion, since the father was not entitled to counsel of his choice and failed to establish that good cause existed to warrant the assignment of new counsel (see Matter of Wiley v Musabyemariya, 118 AD3d 898, 900; Matter of DeMichiel v DeMichiel, 66 AD3d 894, 895).
The father's remaining contentions are either without merit or not properly before this Court.
RIVERA, J.P., BALKIN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court